Case 1:20-cv-01894 Document 1_ Filed 07/14/20 Page 1 of 18

_ UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
CIVIL DIVISION

PAUL R. WELLS
4507 Adrian St
Rockville, MD 20853

Plaintiff, : Civil Action No.:
v.

RICHARD S. TISCHNER

DIRECTOR OF THE

COURT SERVICES AND OFFENDER
SUPERVISION AGENCY OF

THE DISTRICT OF COLUMBIA

633 Indiana Ave, NW

Washington, D.C. 20004

Defendant.

 

VERIFIED COMPLAINT
COMES NOW Plaintiff PAUL R. WELLS, by and through undersigned counsel, Billy L.
Ponds, of The Ponds Law Firm, who respectfully submits.this Verified Complaint against Richard
S. Tischner in his official capacity as the current Director of the Court Services and Offender
Supervision Agency of The District of Columbia to redress violations of Plaintiff s rights pursuant

to Title VII. In support thereof, Plaintiff states as follows:

 

JURISDICTION AND VENUE
|, This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §1331 and
the 42 U.S.C. §2000e-16(c).
2. At all relevant times herein, Plaintiff Paul R. Wells (“Wells”) was a federal employee

employed by the Court Services and Offender Supervision Agency of The District of Columbia

(“CSOSA”).
Case 1:20-cv-01894 Document 1 Filed 07/14/20 Page 2 of 18

3. At the time this Verified Complaint is being filed, Richard S. Tischner, in his official
capacity as the Director of CSOSA, is the head of the federal agency that employed Plaintiff.
4. All of the acts complained of herein occurred. in the District of Colombia.
5. Venue is proper in this Court as set forth herein. |
6. Wells made his initial contact with the EEO Office on May 18, 2017.

7. On June 30, 2017, Wells submitted a formal complaint, outlining reprisal, sex
discrimination, and hostile work environment charges.

8. » On March 3 1, 2020, the EEOC entered a final order when it granted the defendant’s motion
for summary j udgement. | |

PARTIES

9, Wells is an African-American male who at all relevant times herein was employed at
CSOSA. |

10. Richard S. Tischner is being sued in his official capacity as the current head of CSOSA.

FACTS
11. InF ebruary 2006, Wells commenced employment with CSOSA as the Deputy Director of
the Re-Entry and Sanctions Center (“RSC”). a
12. Dr. lames Lanier (“Lanier”) served as the Director of the RSC from the tine Wells was
hired until Lanier’s extended sick leave in early 2015.
"13. Despite the fact that Wells only had the title of Deputy Director, Wells performed all of
the tasks and responsibilities of the Director of the RSC and in addition to Wells’s duties as the
Deputy Director of the RSC.

14. Wells hired the vast majority of the employees at the RSC.

15. Wells developed all clinical aspects of assessment and the treatment regimen for the RSC.
Case 1:20-cv-01894 Document1 Filed 07/14/20 Page 3 of 18

16. | Wells was in charge of the day-to-day clinical operations of the RSC.

17. Beginning in 2014 Wells had to take on all of the responsibilities under the span of function
and control of Dr. Lanier as Dr. Lanier’s illness caused him to be out on extended leave.
| 18. In July 2015, Lanier passed away.

19. A job posting was made for Director of the RSC in August 2015, which was the title Lanier
had at the time of his death,

20. Wells applied for the position of Director of the RSC within the application period.

21. At the time Wells applied for the position of Director of the RSC he had been satisfactorily —
performing all of the duties and responsibilities of the Director of the RSC in addition to
satisfactorily performing all of the duties of Deputy Director of the RSC.

22. Wells was more than qualified for the position of Director of the RSC and met all of the
qualifications and requirements for the position.

23. Upon information and belief, Wells was the most qualified applicant for the position of
Director of the RSC.

24. When the application period for Director of the RSC closed, Carlos Perkins (“Perkins”), a
Human Resources Specialist, informed Wells that he was the leading candidate who had applied
for the position.

25. Ware subsequently reposted a job announcement for the Director of the RSC and reopened
the closed vacancy announcement.

26. Upon information and belief, Ware reopened the closed vacancy announcement to prevent
Wells from being selected to be the permanent Director of the RSC.

27. Upon information and belief, there was no legitimate, non-discriminatory reason for

‘Ware’s reopening of the vacancy announcement.
Case 1:20-cv-01894 Document1 Filed 07/14/20 Page 4 of 18

28. The reopened vacancy announcement was removed from CSOSA’s email listings.
29. Ware’s actions to reopen a closed vacancy announcement violated 5 U.S.C. § 2302.
30. Prior to reopening the vacancy for the Director of the RSC, Ware had never been involved

in the hiring process.

31. Wells applied for the Director of the RSC a second time within the application period for
the reopened vacancy, |

32. Upon information and belief, Wells was the most qualified applicant for the position of ,
Director of the RSC and had the most experience of any application during the first and second
vacancy periods for the position of Director of the RSC. | |

+3, Interviews for the position of Director of the RSC did not commence for approximately.
one (1) year after Lanier’s death.

34. In the interim, Wells continued to satisfactorily perform all of the duties and
responsibilities as both the Director and Deputy Director of the RSC.

—35. ~~ After numerous requests made by Wells, in April 2016 Wells’s title was changed from
Deputy Director to Acting Director of the RSC. | -

30. Wells’s role as Acting Director of the RSC was limited to a period of one hundred twenty
(120) days. -

37: In December 2016, Dr. Michael Lipscomb (“Lipscomb”), the Chief Psychologist of the
RSC, retired,

38. Upon Lipscomb’s retirement, Wells was responsible for fulfilling the duties of the Deputy

Director, Director and Chief Psychologist of the RSC..
Case 1:20-cv-01894 Document 1 Filed 07/14/20 Page 5 of 18

39. Due to the fact that Wells was performing the duties of three positions, he worked twelve
or more hours a day, seven (7) days a week and was also on call, averaging more than. 60 hours a
week. |
40. _ Wells requested assistance and support to help him perform all three roles, but none was |
provided.
‘41. Upon information and belief there was no legitimate, non-discriminatory reason for
CSOSA’s failure to provide’ Wells with assistance or support.
42. Wells successfully completed the first round of interviews for the position of Director of
_ the RSC and proceeded to the second round of interviews.
43, During the second round of interviews Wells. interviewed with Jasper Ormond
(“Ormond”), Associate Director of the Community Justice Programs (“CJP”’) and Berry.
44... Berry arrived at the interview an hour late, did nothing to participate in the interview and
paid no attention. to Wells during the interview.
45. Upon information and belief, Ware instructed Berry to not give Wells any consideration
for being selected as the Director of the RSC.
‘46. | Wells successfully completed the second round of interviews. for the position of Director —

of the RSC and proceeded to the third round of interviews.

47, The third round of interviews was conducted by Ware, who arrived an hour late for Wells’s -
interview.
48. Upon information-and belief, Ware never considered Wells for the position.
49. Upon information and belief, Wells was the most qualified candidate for the position,

having already fulfilled the duties and responsibilities of Director of the RSC satisfactorily.
Case 1:20-cv-01894 Document 1 Filed 07/14/20 Page 6 of 18

50. Director Ware made the final selection for Director of the RSC. Wells was not selected for
the position of Director of the RSC.

51. Upon information and belief, the sole reason Wells was not selected for the position of
Director of the RSC was his sex and there was no legitimate, non-discriminatory reason for not
selecting Wells for the position of Director of the RSC.

52. The position of Director of the RSC required a clinical license in The District of Columbia.
53. Atall relevant times herein, Wells possessed a clinical license in The District of Columbia.
54. The candidate selected for the position of Director of the RSC did not possess a clinical
license in The District of Columbia, and upon information and belief lacked other qualifications
for the position.

55. Wells met with Ware to discuss his non-selection for the position of Director of the RSC.
‘56. At the aforementioned meeting, Ware never provided Wells with a valid and legitimate
non-discriminatory reason that he was not selected for the position of Director of the RSC.
57. During the aforementioned meeting, Ware informed Wells that he had done a good job
serving as the Acting Director.

58. Soon after he met with Ware, Wells was transferred to the Community Supervision
Services (“CSS”) division and demoted from being an Acting Director and Deputy Director to a
Special Assistant in September 2016.

59. The Special Assistant position Wells was demoted to was rebranded as a “Senior Program
Analyst”.

60. Erin Park, a female employee, served as Deputy Director of the RSC after Wells left the

position.
~ Case 1:20-cv-01894 Document 1 Filed 07/14/20 Page 7 of 18

61. At the time Erin Park replaced Wells as Deputy Director of the RSC she was less qualified
than Wells. |
62. Upon information and belief, Director Ware made the decision to demote Wells and replace
him with Erin Park.
63. Upon information and belief, the sole reason Wells was demoted was his sex and there was
no legitimate, non-discriminatory reason for Wells’s demotion.
64. Upon information and belief, the Special Assistant position was rebranded as a “Senior
Program Analyst” in attempt to make it appear that Wells had not been demoted from a Deputy
Director to an administrative assistant.
65. Upon information and belief, there was no business need at the CSS for Wells to fulfill as
a Special Assistant at.CSS.
, 66. No one had held the Special Assistant position for over two (2) years prior to Wells’s
demotion.
67. | When Wells was demoted to a Special Assistant, he was lost a number of employment
benefits that he had previously been provided, including but not limited to: |
a. “All seniority; |
b. His office was downsized;
c. He was no longer able to telework;
d. He was no longer permitted to work a flexible or alternative schedule;
e. He was denied training opportunities; and
f. He was no longer provided administrative support staff.
68. | Upon information and belief, at the time she made the decision to demote Wells Director

Ware knew Wells would lose the aforementioned employment benefits. .
Case 1:20-cv-01894 Document 1° Filed 07/14/20 Page 8 of 18

69. Wells went from supervising 90 employees and 30 contractor staff members, as well as_
managing a budget of $8 million, to working in a Special Assistant position.

70. Wells’s demotion in September 2016 stripped him of all of his supervisory responsibilities
that he previously held as Deputy Director of the RSC.

1. Upon information and belief, the sole reason Wells was denied these aforementioned
employment benefits was his sex and there was no legitimate, non-discriminatory reason for
denying Wells these benefits.

; 72. At the time Wells was transferred and demoted. it was the practice of CSOSA to
disseminate a notification of employee transfers.

73. Upon information and belief, prior to Wells’s transfer, CSOSA disseminated a notification
of transfer for all other employees who were transferred.

74. Upon information and belief, no notification was disseminated for Wells’s transfer.

75. Upon information and belief, subsequent to Wells’s transfer CSOSA disseminated a
notification of transfer for all other employees who were transferred.

76. The lack of notification for Wells’s transfer gave the appearance that Wells was demoted —
as a disciplinary or corrective action, which negatively affected both Wells’s standing within the
agency and Wells’s chances of being subsequently promoted.

77. Upon information and belief, the lack of notification for Wells’s transfer was intended to
negatively affect Wells. |
78. One of Wells’s mijor responsibilities as Senior Program Analyst was to perform clinical
oversight of the Women’s Behavioral Health Supervisory Team. |

79. Wells’s responsibilities were later changed in early February 2017 to include seeing

patients.
_ Case 1:20-cv-01894 Document1 Filed 07/14/20 Page 9 of 18

80. Wells satisfactorily performed all of his responsibilities as a Senior Program Analyst and

. was qualified and competent to treat both male and female patients. |
81. On February 27, 2017, Wells’s direct supervisor Yolanda Bethea (“Bethea”) informed him

that he would be transferred to an all male unit.

82.. Uba Hussein, a female employee, replaced Wells after he left the position of Senior
Program Analyst.

83. At the time Uba Hussein replaced Wells she was less qualified than Wells.

84. | Upon information and belief, Director Ware made the decision to demote Wells and replace

_ him with Uba Hussein.

(85. Wells was also informed that after the aforementioned transfer he would no longer be
permitted to provide clinical oversight to the women’s units or treat female patients. |
86. Upon information and belief, all of the CSOSA employees who were similarly-situated to
Wells, including but not limited to Uba Hussein, were permitted to work with both male and female
patients. |
87. Wells’s new direct supervisor Kisha Gordon (“Gordon”) was the same grade as Wells, she
reported directly to Bethea, she had significantly less experience than. Wells and she was
significantly less qualified than Wells. |
88. Wells’s new position under the supervision of Gordon had no title or description of duties.
89. Upon information and belief, all of the CSOSA employees who were similarly-situated to
‘Wells had a title and description of duties for their position,

90. The only reason proffered by CSOSA for the demotion of Wells on February 27, 2017,

was that “it would be better if same gender employees oversaw the same gender offenders”.
Case 1:20-cv-01894 Document 1 Filed 07/14/20 Page 10 of 18

91. Upon information and belief, the sole reason Wells was demoted a second time was his
sex, and there was no legitimate non-discriminatory reason for Wells’s demotion.

92. Sex was not a bona fide occupational qualification that was reasonably necessary for
clinical oversight of either the women’s or men’s unit at CSS..

93. Sex was not a bona fide occupational qualification that was reasonably necessary for
providing treatment to male or female patients at CSS.

94. After the aforementioned demotion to a position with no title or description of duties Wells
was no. longer provided an office.

95. . After the aforementioned demotion to a position with no title or description of duties Wells
was assigned to a cubicle and he was moved to a location in Southeast D.C.

96. _ Upon information and belief, all of the CSOSA employees who were simmilarly-situated to
Wells had an office.

97. - On May 12, 2017, Wells was constructively discharged from CSOSA.

98. After Wells was constructively discharged no one was assigned to fulfill the position Wells
held at the time he was constructively discharged.

99. Upon information and belief, to this day CSOSA has not hired anyone to fulfill the position
‘Wells held at the time he was constructively discharged. |

100. Upon information and belief, at all times relevant herein, Director Ware and other CSOSA
employees who supervised Wells took the aforementioned adverse employment actions against
Wells solely due to his sex, male.

101, Upon information and belief, at all times relevant herein, Director Ware and other CSOSA
employees who supervised Wells took the aforementioned adverse employment actions against |

Wells to force him to resign solely due to his sex, male.

10
Case 1:20-cv-01894 Document1 Filed 07/14/20 Page 11 of 18

/
COUNTI

DISPARATE. TREATMENT SEX DISCRIMINATION IN VIOLATION OF TITLE VII
OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED, 42 U.S.C. §2000(e)

102. Wells incorporates by reference paragraphs 1 through 101 as if fully set forth herein.
103. Wells, as an African-American male, is a member of a protected class.
104. Despite the fact that Wells was the most qualified applicant for the Director of the RSC he
was not selected to fill that position. |
105. Upon information and belief, Wells’s non-selection for the position of Director of the RSC
was solely based on his Sex, male.

106. There was no legitimate, non-discriminatory reason for Wells’s non-selection for the
position of Director of the RSC. Any legitimate, non-discriminatory reason proffered by CSOSA
is pretextual.

107. The individual selected to fill the position of Director of the RSC was less qualified than

“Wells:

108. Wells’s demotion from Deputy Director of the RSC to a Special Assistant at the CSS in
September 2016 constitutes an adverse employment action.
109. Wells lost a number of employment benefits as a result of the demotion, including but not
limited to: |

a. All seniority;

b. His office was downsized;

c. He was no longer able to telework;

d. He was no longer permitted to work a flexible or alternative schedule;

e. He was denied training opportunities; and

f. He was no longer provided administrative support staff.

1
Case 1:20-cv-01894 Document 1. Filed.07/14/20 Page.12 of 18

110. | Wells went from supervising 90 employees and 30 contractor staff members, as well as

managing a budget of $8 million, to working in a Special Assistant position.

111. Wells’ demotion in September 2016 stripped him of all of his supervisory responsibilities
that he previously held as Deputy Director of the RSC.

112. Upon information and belief, the sole reason for Wells’s demotion from Deputy Director
of the RSC to Special Assistant at the CSS was his sex.

113. . There was no legitimate, non-discriminatory reason for Wells’s demotion to a Special
Assistant. Any legitimate, non-discriminatory reason proffered by CSOSA is pretextual.

114. After Wells was demoted trom Deputy Director of the RSC to a Special Assistant, a female
employee who was less qualified than Wells replaced him as the new Deputy Director of the RSC.
115.  Wells’s new position was renamed from a Special Assistant to Senior Program Analyst in
an attempt to hide the fact that this transfer was a demotion.

116. | Atall relevant times herein, Wells was qualified to provide clinical oversight of the female
unit and provide treatment to female patients:

117. On February 27, 2017, Wells was demoted from Senior Program Analyst to a position with
no title and no job description. |

118. After Wells was demoted from Senior Program Analyst toa position with no title and no

: job description, a female employee who was less qualified than Wells replaced him as Senior

‘Program Analyst. |
119. | Wells’s demotion fiom Senior Program Analyst to a position with no title and job
description constitutes an adverse employment action.

120. After his demotion on February 27, 2017, Wells was prohibited from providing clinical

‘oversight to the female unit or treatment treat female patients.
Case 1:20-cv-01894 Document1 Filed 07/14/20 Page 13 of 18

121. Upon information and belief, all CSOSA employees who were similarly-situated to Wells,
including but not limited to Uba Hussein, were permitted to work in both male and female units
and provide treatment to male and female patients.
122. After Wells was demoted to a position with no title and job description, he was no longer
provided an office.

| 123. Upon information and belief, all CSOSA employees who were similarly-situated to Wells
were provided an office.
124. Upon information and belief, the sole reason for Wells’s demotion from Senior Program
Analyst to a position with no title and job description was his sex.
125. There was no legitimate, non-discriminatory reason for Wells’s demotion to a position with
no title and job description. Any legitimate, non-discriminatory reason proffered by CSOSA is
pretextual.
126. On May 12, 2017, Wells was constructively discharged as a result of the discriminatory
conduct as set forth herein that contributed to a hostile work environment.

"127. . As set forth herein, CSOSA discriminated against Wells due to his sex, male.
128. Asa result of the aforementioned sex discrimination, Wells suffered damages, including
but not limited to, emotional and psychological damage and distress, lost income, lost employment
opportunities and other compensable injuries.
129. In allowing the sex discrimination alleged herein, CSOSA has acted with malice and
reckless indifference to Wells’s rights pursuant to Title VII, harming Wells physically and |

economically.
_ Case 1:20-cv-01894 Document1 Filed 07/14/20. Page 14 of 18

130. In allowing the sex discrimination alleged herein, and by remaining deliberately indifferent
‘to this'sex discrimination, CSOSA has displayed a reckless disregard for the Title VU rights of all
of CSOSA’s employees. _

3 1, Defendant's conduct described herein was malicious and demonstrated reckless |
indifference to Wells’ federally protected rights, giving rise to punitive damages.

: COUNT I |
' HOSTILE WORK ENVIRONMENT SEX DISCRIMINATION IN VIOLATION OF.
TITLE Vil OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED, 42 U.S.C. §2000(e) |

132. Plaintiff incorporates by reference paragraphs | through 131 as if fully set forth herein.
133. Wells, as an African-American male, is a member of a protected class.

134. During the period that Wells was employed at CSOSA the workplace has been permeated —
with discriminatory intimidation, ridicule and insult that is sufficiently severe and pervasive
‘enough to alter the terms and conditions of Wells’s employment and created an abusive working
environment. -

135. This aforementioned harassment, bullying and discrimination of Wells was.solely due to
his sex, male. |
- 136. Upon information and belief, Director Ware harbored a bias against Wells due to his Sex,
male. |

137. The non-selection of Wells for the Director of the RSC position followed in close temporal
proximity by Wells’s loss of numerous employment benefits and his repeated demotions created a
hostile work environment that negatively affected the terms and conditions of Wells’s work
environment.

138. . Director Ware, and other supervisors with the power to remedy this harassment and |

- discrimination of Wells, were on actual and constructive notice of this harassment and’

14
Case 1:20-cv-01894 Document 1 Filed 07/14/20 Page 15 of 18

discrimination, but they chose to take no meaningful action, remaining deliberately indifferent to
the situation. |

139. Upon information and belief, Director Ware. was directly responsible for the majority of
the harassment and discrimination set forth herein.

140. This hostile work environment harmed Wells by causing him significant mental anguish,
extreme emotional distress and culminated into two demotions, which constitute tangible adverse
employment actions,
41. This hostile work environment led to Wells’s constructive discharge on May 12, 2017,
142. Asset forth herein, CSOSA discriminated against Wells due to his sex, male. |

143. Asa result of the aforementioned sex discrimination, Wells suffered damages, including
but not limited to, emotional and psychological. damage and distress, lost income, lost employment
opportunities and other compensable injuries. |

144. In allowing the sex discrimination alleged herein, CSOSA has acted with malice and
reckless indifference to Wells’s rights pursuant to Title VI, harming Wells physically and
economically. | |

145. - In allowing the sex discrimination alleged herein, and by remaining deliberately indifferent
_ to this sex discrimination, CSOSA has displayed areckless disregard for the Title VIJ rights of all
of CSOSA’s employees. | |
146, Defendant's conduct described herein was malicious and demonstrated reckless

indifference to Wells’ federally protected rights, giving rise to punitive damages.

15
Case 1:20-cv-01894 Document 1 Filed 07/14/20 Page 16 of 18

PRAVER POR RELIEF

 

oy
fi

“WHERI FORE, Plaintiff demands judgment against Defendant as follows:
|. Re-pleads and re-alleges paragraphs | through 140 with the same force and effect
as if fully set forth herein;
Il. Subject to fluther discovery, reserves the right to amend the Verified Complaint;
LL An award af ‘compensatory and punitive damages as permitted by law;
IV, Back pay pursuant to Tale Vil: |
V. Attorney's Fees, caste and prejudgment uiterest:

VL And any other relief this Court deems just and fair:

 

VERUCATION

1, PAUL R. WELLS, hereby verify that the information contained in this Verified
Complaint ts true and accurate to the best of my knowledge, recollection and belief.

Lo & ae Bit
Plea fl Wiel, Ik

 

 

 
 
  

 

PAUL RB. WELLS /
OV AAG AD €
& Lt 7 Zo on 0
DATE
Subsertbed to and eworr before mie on this ine day of July 2020 fo
/,
Notar sf
otary ef
My Commission Expires: () «#O-gOge~ —_gntttilittvan,
_ pi O~ FOaO onesie
; : eee OF

   
-Case 1:20-cv-01894 Document1 Filed 07/14/20 Page 17 of 18 |

Paul Wells
_ By Counsel

Respectfully submitted,

/s/Billy L. Ponds.
Billy L. Ponds

Counsel for the Plaintiff

The Ponds Law Firm

Bar Number 379883

1025 Connecticut Ave, N.W.

Suite 1000

Washington, D.C. 20036.

Telephone Number: (202) 333-2922 ©
E-Mail: billy.ponds@pondslawfirm.com

7
Case 1:20-cv-01894 Documenti1 Filed 07/14/20 Page 18 of 18

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
CIVIL DIVISION

PAUL R. WELLS —
Plaintiff, 4 Civil Action No.: |
V.

RICHARD S. TISCHNER

DIRECTOR OF THE

COURT SERVICES AND OFFENDER

‘SUPERVISION AGENCY OF

THE DISTRICT OF COLUMBIA

Defendant.

 

 

JURY DEMAND
The plaintiff hereby requests a jury trial on all triable issues, including the amount of

damages to be awarded.

Paul Wells
By Counsel

Respectfully submitted,

/s/Billy L. Ponds
Billy L. Ponds

Counsel for the Plaintiff

The Ponds Law Firm

Bar Number 379883

1025 Connecticut Ave, N.W.

Suite 1000

Washington, D.C. 20036

Telephone Number: (202) 333-2922
E-Mail: billy.ponds@pondslawfirm.com

18
